Citation Nr: 0740625	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C. § 6103(a) against 
the veteran was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran had forfeited his eligibility to VA 
benefits.  In August 2007, the veteran testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran submitted index cards dated from December 
1969 to April 1977 executed by Dr. Jose Siazon which 
purported to demonstrate that he had treated the veteran for 
hypertension and epilepsy on an intermittent basis between 
1969 and 1977.  

2.  At the time the index card records were created, the 
veteran was aware that those records were not true and 
correct records of treatment received between December 1969 
and April 1977, and that the contents of the records were 
accordingly falsified.  In procuring the false documentation 
of medical treatment, the veteran committed fraud in 
connection with his claim for VA benefits.

3.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Forfeiture of VA Benefits

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

Fraud is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a beyond a reasonable doubt standard to declare a forfeiture.  
That standard of proof is much higher than the typical claims 
adjudication standard.  The beyond a reasonable doubt 
standard is a higher standard of proof than the clear and 
unmistakable evidence (obvious or manifest) standard required 
to rebut the presumption of aggravation or the clear and 
convincing evidence standard required to show actual 
employability in reducing a rating of 100 percent.  Trilles 
v. West, 13 Vet. App. 314 (2000); 38 C.F.R. §§ 3.306(b); 
3.343(c).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The veteran filed his initial claim for service connection 
for epilepsy and hypertensive cardiovascular disease in April 
1991.  In support of his claim, he submitted six index cards 
dated from December 1969 to April 1977 executed by Dr. Jose 
Siazon which purported to demonstrate that he had treated the 
veteran for hypertension and epilepsy on an intermittent 
basis between 1969 and 1977.  His claim was denied in a Board 
decision dated in March 1995, on the basis that the evidence 
did not show that the veteran had developed epilepsy or 
hypertensive cardiovascular disease during service, nor that 
either had manifested within the first year after his 
separation from service.  The veteran was notified of the 
decision, but failed to perfect an appeal.  He applied to 
reopen his claim in August 1998.  The veteran was informed 
that in order to reopen his claim he should submit new 
medical evidence showing that epilepsy and hypertensive 
cardiovascular disease were incurred or aggravated by his 
military service, or that the diseases were diagnosed within 
the presumptive period following his discharge from military 
service.

In December 1998, the veteran, in support of his application 
to reopen his claim, submitted a statement from Dr. Jose 
Siazon, in which Dr. Siazon stated that he had treated the 
veteran for hypertension and epilepsy between 1969 and 1977.  
In response, the RO requested that Dr. Siazon submit the 
original records of his treatment of the veteran.  In January 
1999, Dr. Siazon replied that all original records had 
already been forwarded to the RO.  Indeed, prior to the March 
1995 Board decision, the veteran had submitted index cards 
dated from December 1969 to April 1977 executed by Dr. Jose 
Siazon which purported to demonstrate that he had treated the 
veteran for hypertension and epilepsy on an intermittent 
basis between 1969 and 1977.  With no further evidence 
received from the veteran, the RO declined to reopen his 
previously denied claim in an April 1999 rating decision.  In 
June 1999, the veteran submitted an additional statement from 
Dr. Siazon, dated in June 1999.  In this statement, Dr. 
Siazon reported that he had treated the veteran for epilepsy 
and hypertension as far back as 1969.  The RO again declined 
to reopen the veteran's claims in a June 2000 rating 
decision.  The veteran submitted his notice of disagreement 
as to the decision, along with photocopies of the index cards 
submitted prior to the last final decision.  

In August 2002, VA submitted the index cards to the office of 
the Inspector General for analysis as to the date 
authenticity of the purported records.  The investigation 
determined that the entries on each card were produced by a 
single black ballpoint pen, the ink for which did not become 
commercially available until August 1979, after the alleged 
dates of treatment.

In November 2002, the veteran submitted an October 2002 
affidavit sworn by Dr. Siazon, in which Dr. Siazon again 
stated that he had treated the veteran as far back as 1969.  
Dr. Siazon additionally stated that sometime during the 
1990's, the veteran had requested copies of his medical 
records, and, in his desire to help the veteran, Dr. Siazon 
had reconstructed, in one sitting, the veteran's medical 
records on index cards.  The cards represented the dates of 
treatment, as far as the doctor was able to recall.  Most of 
the doctor's original records of treatment had been 
destroyed.

In a January 2003 letter to VA, the veteran acknowledged that 
Dr. Siazon had reconstructed his records in one sitting, 
using a single black ink Parker 61 pen.  However, he stated 
that neither he nor the doctor had any intention of 
falsifying any evidence.  The veteran reiterated this in 
August 2007 testimony before the Board, stating that because 
Dr. Siazon had lost his original records, Dr. Siazon had an 
obligation to recreate such records of treatment in 
connection with the veteran's claim for VA benefits.

In February 2004 testimony before the RO, Dr. Siazon 
testified that the index cards demonstrating treatment dated 
from 1969 to 1977 were reconstructed.  He admitted that the 
cards had been created from memory, in one day.  He stated 
that he was able to recall the specific dates of treatment, 
and the conditions for which he had treated the veteran 
because a friend had introduced the veteran to him, and he 
had treated him on numerous occasions, with the effect that 
he was able to recall such specifics many years later.  
Significantly, however, when questioned as to the address of 
the clinic where he provided the veteran such treatment, 
Dr. Siazon was unable to recall the address.  The veteran 
testified that everything stated by Dr. Siazon was true.  
However, he stated that when he initially asked Dr. Siazon 
for the records in the 1990's, he did not ask Dr. Siazon to 
reconstruct any records, but rather to provide the originals.  
Instead, the doctor had provided the index cards showing 
treatment as far as he could recall, noting that his other 
records had been lost.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

In this case, the evidence establishes beyond a reasonable 
doubt that the veteran knowingly submitted false and 
fraudulent evidence to VA in connection with his claim for 
benefits.  The fraudulent evidence at issue is the six index 
cards which purport to demonstrate Dr. Siazon's treatment of 
the veteran for hypertension and epilepsy on an intermittent 
basis between 1969 and 1977 and purported to be original, 
contemporaneous records of that treatment.  Investigation 
conducted by the office of the Inspector General determined 
that all entries on the index cards were written with ink 
that was not commercially available until after the alleged 
dates of treatment, and therefore that the records were not 
true and correct records of treatment received between 
December 1969 and April 1977, and that the contents of the 
records were accordingly falsified.  

Interviews and statements obtained in the course of the 
investigation revealed both that Dr. Siazon was unable to 
recall specifics such as the address of the clinic where he 
treated the veteran, and that the veteran was aware that Dr. 
Siazon had reconstructed the records.  The fact the veteran 
was aware that Dr. Siazon reconstructed the records, and knew 
of the exact pen that was used in the reconstruction of those 
records is evidentiary proof that Dr. Siazon was asked to 
execute records showing that the veteran was treated from 
1969 to 1977 for epilepsy and hypertensive cardiovascular 
disease and establishes beyond a reasonable doubt that the 
index card medical records were not true and correct copies 
of original records, but rather were fraudulent.

Having determined that the index card medical records were 
fraudulent, the next question before the Board is whether the 
veteran knowingly submitted false and fraudulent evidence to 
VA in connection with his claim for benefits.  In this 
regard,  the Board finds the veteran's testimony indicating 
that he was aware that the medical records executed by Dr. 
Siazon were created in one day and were written in a single 
black ink Parker 61 pen is sufficient proof that he knowingly 
submitted fraudulent evidence in connection with his claim 
for VA benefits.  The fact that the veteran may have received 
treatment from Dr. Siazon in the period between 1969 and 1977 
is irrelevant.  The veteran knowingly submitted medical 
records in connection with his claim that were not true and 
correct copies of original records.    The veteran's 
testimony that he did not request that Dr. Siazon reconstruct 
records is not persuasive evidence against this finding, as 
the veteran himself submitted the index cards in support of 
his claim, knowing that such records were not original 
records.  The veteran's statements in his January 2003 letter 
to VA clearly reflect that he was aware of the contents of 
the index cards, and that he was aware that they were not 
true and correct copies of the originals.  

The Board accordingly concludes that the evidence shows 
beyond a reasonable doubt that the veteran knowingly 
submitted fraudulent medical evidence in support of his 
claim.  As the veteran knowingly submitted false and 
fraudulent evidence to VA in connection with his claim for 
benefits, forfeiture of any VA benefits to which he might 
have been entitled under 38 U.S.C.A. § 6103 was proper.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; a rating 
decision in September 2004; and a statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C. § 6103, and the veteran's appeal to remain 
eligible for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


